FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL ANTHONY GUMMO, AKA                       No. 11-35387
Michael Chiofar, AKA Michael Anthony
Gummo Bear,                                      D.C. No. 3:10-cv-05227-BHS

               Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

PIERCE COUNTY, All its agents and
Employees; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Michael Anthony Gummo, aka Michael Chiofar, aka Michael Anthony

Gummo Bear, appeals from the district court’s judgment dismissing his civil rights


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim, Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010), and we affirm.

      The district court properly dismissed Gummo’s 42 U.S.C. § 1983 claims

against defendants City of Seattle, King County, and Pierce County because

Gummo failed to allege facts demonstrating that any alleged federal constitutional

violations resulted from an official custom, policy, or a failure to train. See Galen

v. County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (discussing

requirements for municipal liability under § 1983).

      The district court did not abuse its discretion in denying Gummo’s motion

for appointment of counsel because Gummo failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion by denying Gummo’s motions

for reconsideration because Gummo failed to establish any ground for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and discussing grounds for

reconsideration).


                                           2                                    11-35387
      Gummo’s contentions concerning the guardian ad litem appointed by the

district court under Fed. R. Civ. P. 17(c) and alleged violations of due process are

unpersuasive.

      We do not consider arguments concerning claims that were not included in

Gummo’s complaint, including the negligence claims. See Dream Palace v.

County of Maricopa, 384 F.3d 990, 1005 (9th Cir. 2004) (explaining the reasoning

for not considering arguments that were not raised before the district court).

      AFFIRMED.




                                          3                                      11-35387